Citation Nr: 0204981	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  94-18 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for hemorrhoids.

2.  Entitlement to an increased (compensable) disability 
rating for pericarditis. 


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
January 1970.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (Court) from an April 
21, 1999 decision wherein the Board of Veterans' Appeals 
(Board), in pertinent part, denied entitlement to an 
increased initial rating for hemorrhoids and an increased 
(compensable) rating for pericarditis which remain on appeal.  
The Board declined to reopen claims of entitlement to service 
connection for a low back disorder, schizophrenia and a rash.

The Court in April 2001 vacated the April 21, 1999 Board 
decision, and remanded the case for another decision taking 
into consideration matters raised in the Court's order.  The 
Court issued decisions in May 2001 and November 2001 wherein 
it affirmed the portion of its April 2001 order that held the 
issues of new and material evidence to reopen claims for 
service connection for a low back disorder, schizophrenia and 
a rash should be deemed abandoned. 

The Board in January 2002 advised the veteran's attorney of 
the opportunity to submit additional evidence and argument in 
support of the appeal.  The attorney's response in February 
2002 provided the Board with a copy of the brief that was 
previously submitted to the Court.  


FINDINGS OF FACT

1.  The competent evidence does not show that the veteran's 
hemorrhoids are more than moderate in severity. 

2.  The rating criteria effective January 12, 1998 for 
pericarditis during the pending appeal are more beneficial 
based on a facial comparison with the previously applied 
rating scheme. 

3.  Pericarditis is manifested by evidence of fatigue at 10 
METS on exercise stress testing completed in May 1998; no 
ascertainable residuals were found on examination in 1992 or 
1997. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, 
Diagnostic Code 7336 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 
and 3.326(a)).

2.  The criteria for an increased disability rating of 10 
percent for pericarditis have been met from January 12, 1998.  
38 U.S.C.A. §§ 1155, 5107(b) 5110, 7104(c) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.114, 4.3, 4.7, 4.21, 4.31, 4.104, 
Diagnostic Codes 7000, 7002 (2001) as amended effective 
January 12, 1998; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

Initial disability rating for hemorrhoids

Service medical records report the veteran was given 
suppositories in September 1968 and a thrombosed, small 
internal hemorrhoid was reported in November 1968.  

The veteran was seen again in December 1968 and an examiner 
reported a very small hemorrhoid tag.  On that occasion the 
impression was hemorrhoid bleeding secondary to hard stool.  
An outpatient note from July 1969 shows he complained of 
hemorrhoids hurting and that an examiner found no external 
hemorrhoids.  The October 1969 medical examination for 
separation shows a normal rectum and no history of rectal 
disease. 

After military service there was no reference to hemorrhoids 
on the initial VA medical examination in May 1970, or in 
connection with his next VA claim in mid 1976.  One private 
physician noted in 1977 treatment for several disorders from 
February to March 1976, that included hemorrhoids, internal 
and external, characterized as severe.  

Records contained in records received from the Social 
Security Administration (SSA) show VA hospitalization from 
June to August 1976.  At that time hemorrhoids were not 
present, but an examiner stated that he would not allow an 
examination to be completed.  By history it was reported that 
he had constipation occasionally associated with hemorrhoids 
that were not severe, with blood on paper only occasionally.  

In September 1976 he reported never having had a rectal 
examination.  The examiner referred to the prostate but did 
not make any reference to hemorrhoids.  VA hospitalization 
from November 1976 to June 1977 shows no reference to 
hemorrhoids and normal blood chemistry.  A VA outpatient 
report from July 1978 noted a complaint of hemorrhoids, but 
contained no objective findings.  Other contemporaneous 
private medical reports through the early 1980's are also 
unremarkable.  A VA examiner in 1980 noted a negative rectal 
stool, normal blood chemistry and no complaints regarding 
hemorrhoids.  A report of VA hospitalization in 1985 was also 
unremarkable.  

The veteran's initial claim with VA seeking service 
connection for hemorrhoids was received in late 1991.  VA 
clinical records showed normal laboratory reports according 
to the VA examiner late in 1992.  

The examiner reported a history of off and on hemorrhoids 
since military service that he treated with Preparation H.  
The examiner felt he had very occasional episodes of pain and 
disability.  The examiner found two small external 
hemorrhoids, nonthrombosed.  The examiner described internal 
nodule-like areas that were felt to be internal hemorrhoids.  
The examiner said there was no stool on the glove, but that 
the discharge was "negative for guaiac".  The impression 
was that he had hemorrhoids that were not presently of such 
difficulty as to cause any disability.  The examiner did not 
find any basis for his pain complaints with the rectal 
examination.

Based on this record the RO granted service connection for 
hemorrhoids and a 0 percent rating under Diagnostic Code 
7336, with which the veteran disagreed.  He wrote in 1993 
that the Preparation H wasn't good enough.  His hearing 
testimony recalled bleeding with straining variable, several 
times a week or monthly (Transcript (T) 3).  He related 
itching weekly and also some periods when he had nothing (T 
4).  He also reported use of a stool softener on a weekly 
basis, and also recalled large and painful hemorrhoids (T 5-
6).

VA clinical records show in June 1993 the veteran complained 
of rectal bleeding.  There was a history of hemorrhoids, but 
according to the report, the veteran did not allow rectal 
examination because of pain.  He reported that Preparation H 
had helped.  The assessment was internal hemorrhoids.  In 
August 1993 his complaints included bleeding hemorrhoids, and 
the examiner reported faintly guaiac positive internal 
hemorrhoids.  He was given suppositories.  In December 1993 
he complained of bleeding hemorrhoids for two days and an 
examiner noted internal hemorrhoids.

The veteran asserted in 1993, after the examination that in 
essence, his hemorrhoids were painful.  In May 1994 he wrote 
that the VA examiner in 1992 admitted pain, and that he had 
thrombosed hemorrhoids during military service.  Later, in 
mid 1996, he asserted that the hemorrhoids in service left 
him bleeding.

VA clinical records showed that apparently in late 1997, his 
complaints included problems with hemorrhoids.  A clinical 
record entry in February 1998 noted a rectal examination 
found a guaiac negative stool.  A VA examiner in March 1998 
said the claims file volumes and medical records were 
reviewed.  The history was of bleeding hemorrhoids one week 
of the month and use of suppositories.  The examiner reported 
finding no external lesions, barely palpable internal 
hemorrhoids, no masses, and negative guaiac.  Assessment was 
hemorrhoids, no pain with monthly bleeding according to the 
veteran, no fistulas and negative guaiac stool.  No 
laboratory analysis was ordered.  Records show he received a 
refill in 1999 for rectal suppositories.  


Increased disability rating for pericarditis

The record shows that the RO in 1970 granted service 
connection for pericarditis and a noncompensable (0 percent) 
rating under Diagnostic Code 7000.  The RO furnished the 
veteran with notice of the decision.  The RO considered his 
service medical records and a VA examination showing that 
pericarditis was healed without clinical symptomatology.  The 
subsequent VA, SSA records and private reports were available 
to the Board in 1982 when it affirmed the 0 percent rating.  
These included a VA echocardiogram obtained during 
hospitalization in 1976 that was interpreted as showing no 
evidence of pericardial effusion, normal aortic and mitral 
valves, and that the tricuspid valve moved normally.

The RO obtained additional VA clinical records after the 
veteran filed a claim for increase late in 1991.  Pertinent 
to pericarditis, a chest X-ray in 1990 was read as showing 
the heart was not enlarged.  Another chest X-ray in late 1992 
was read as showing the heart was within normal limits in 
size and configuration.  

The VA examiner in late 1992 noted his complaint of an 
occasional pain in his chest similar to what he had in 
military service.  The examiner reported that he had no 
paroxysmal nocturnal dyspnea, no palpitations, and no ankle 
swelling or pain in his chest that was suggestive of anginal 
pian or of recurrent pericarditis.  


On examination blood pressure was 140/88, pulse 76, and there 
was regular heart rhythm without murmurs or gallops.  The 
examiner stated that the electrocardiogram was normal.  The 
examiner's impression was that the veteran had nothing 
related to pericarditis, and that it would be unlikely that 
he would have continued problems from most pericarditis.  

The RO in 1993 continued the 0 percent rating upon finding 
that the recent VA examination showed no symptoms referable 
to this disorder.  The veteran disagreed, but his hearing 
testimony was directed to other issues.  Writing in 1994 
regarding pericarditis, he referred to military service 
records and a 1976 report of chest pain of undetermined 
etiology, probably secondary to hyperventilation.

VA clinical records show the veteran complained of chest pain 
in late 1997, and that an electrocardiogram obtained was read 
as within normal limits.  It was noted the chest pain was not 
of cardiac etiology.  A clinical record entry shows an 
assessment of history of pericarditis now asymptomatic.  
Chest X-rays taken early in 1998 were read as showing the 
heart of normal size and configuration, and no cardiomegaly, 
respectively.  

A VA examiner early in 1998 reported the veteran's history of 
pericarditis in military service, and noted the recent 
clinical record references to pericarditis.  The veteran 
reported being tired and winded after walking one-half mile, 
and that he did not take any medication for his heart.  His 
blood pressure was 122/80, pulse 80 and the heart had a 
regular rhythm without murmurs, clicks, rubs or gallops, 
peripheral edema or carotid bruits.  The assessment was 
history of rheumatic heart disease, pericarditis.  The 
examiner recommended echocardiogram and treadmill test in 
light of the complaints of shortness of breath and getting 
winded.  The examiner noted in reference to the initial 
evaluation of pericarditis that there were no diagnostic 
tests such as echocardiogram, and that the veteran had not 
had one. 




A May 1998 cardiology consultation note indicated that the 
veteran described two episodes classic for transient ischemic 
attacks, and he was referred for a neurology evaluation.  

The echocardiogram in May 1998 showed mildly thickened mitral 
vale structure, mild tricuspid valve regurgitation and 
otherwise normal left ventricle dimension, function and wall 
motion, normal size right ventricle and right atrium.  The 
stress test duration of more than eight minutes achieved 
Stage III with 97 percent of the predicted maximal heart 
rate.  The veteran achieved 10 METS and the test was stopped 
on account of leg fatigue.  The interpretation was normal 
hemodynamic response to exercise with symptoms of leg fatigue 
and pain during exercise.  There were no arrhythmias or ST 
segment changes observed during exercise.  The conclusion was 
that the test was negative for ischemia.

In July 1998 the veteran argued, in essence, that he had cor 
pulmonale from pericarditis, and that he was told to keep 
going on the treadmill and had fatigue, dizziness and 
shortness of breath.  In another statement at the time he 
advised that more medical evidence would be provided to 
establish his pericarditis was more severe.  In a third 
statement July 1998 he argued that pericarditis left him with 
chest pain and shortness of breath.  A September 1998 VA 
clinical record entry noted he complained of sharp chest pain 
and intermittent dizziness when walking.  


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1



Different examiners, at different times, will not describe 
the same disability in the same language. Features of the 
disability which must have persisted unchanged may be 
overlooked or a change for the better or worse may not be 
accurately appreciated or described. It is the responsibility 
of the rating specialist to interpret reports of examination 
in the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present. Each disability must be considered from the point of 
view of the veteran working or seeking work. If a diagnosis 
is not supported by the findings on the examination report or 
if the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.



When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues as long as the rating schedule provides for a 
higher rating and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating, rather than a claim for 
increase, but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  

In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a disability rating 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31 (1999).

Hemorrhoids, external or internal, with persistent bleeding 
and with secondary anemia, or with fissures, may be rated 20 
percent.  Hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences shall be rated 10 percent.  A 0 percent 
rating is provided for mild or moderate hemorrhoids.  
Diagnostic Code 7336.


Note (2): One MET (metabolic equivalent) is the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute. 
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.  38 C.F.R. 
§ 4.104, effective January 12, 1998.

Pericarditis: For three months following cessation of therapy 
for active infection with cardiac involvement shall be rated 
100 percent.  Thereafter, with documented pericarditis 
resulting in chronic congestive heart failure, or; workload 
of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent shall be rated 
100 percent.

More than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent shall be rated 60 
percent.

Workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on electro-
cardiogram, echocardiogram, or X-ray shall be rated 30 
percent.

Workload of greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; continuous medication required shall be rated 10 percent.  
38 C.F.R. § 4.114, Diagnostic Code 7002 effective January 12, 
1998.

Pericarditis, bacterial or rheumatic, acute, rate as 
rheumatic heart disease.  38 C.F.R. § 4.104, Diagnostic Code 
7002 in effect prior to January 12, 1998.

Rheumatic heart disease, inactive, may be evaluated as 10 
percent disabling with identifiable valvular lesion; slight, 
if any dyspnea; the heart not enlarged; following 
established, active rheumatic heart disease.  A 30 percent 
rating from the termination of an established service episode 
of rheumatic fever, or its subsequent recurrence, with 
cardiac manifestations, during the episode or recurrence, for 
3 years, or diastolic murmur, with characteristic EKG 
manifestations or definitely enlarged heart. 

The 60 percent rating is provided with the heart definitely 
enlarged; severe dyspnea on exertion, elevation of systolic 
blood pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia; more than 
light manual labor is precluded.  

100 percent rating requires definite enlargement of the heart 
confirmed by roentgenogram and clinically; dyspnea on slight 
exertion, rales, pretibial pitting at end of day or other 
definite signs of beginning congestive failure; more than 
sedentary labor is precluded.  Or as active disease and with 
ascertainable cardiac manifestation, for a period of 6 
months.  38 C.F.R. § 4.104, Diagnostic Codes 7000, 7002 in 
effect prior to January 12, 1998.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2001).  VA has issued final regulations to 
implement the VCAA. VA has stated that the implementing 
regulations confer no additional rights than provided for in 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).  According to Congress it was intended that the 
VCAA will apply to pending claims.  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).  As VA noted in the implementing 
regulation, when it is unable to obtain relevant records 
after making reasonable efforts to do so, section 5103A(b)(2) 
requires VA to (1) notify the claimant that it is unable to 
obtain relevant records, (2) identify the records it cannot 
obtain, (3) briefly explain the efforts it made to obtain 
them, and (4) describe any further action VA will take with 
respect to the claim.  




To implement this section of the VCAA, VA in section 
3.159(b)(1) provided that a decision on the claim would be 
based on all "information and evidence contained in the 
file, including information and evidence it has obtained on 
behalf of the claimant and any VA medical examinations or 
medical opinions." 

As VA noted, the duty to assist is not "always a one-way 
street' and the claimant cannot passively wait for VA's 
assistance in circumstances where he or she may or should 
have information that is essential to obtaining supporting 
evidence.  This rule as issued merely allows VA to proceed on 
the claim.  See 66 Fed. Reg. at 45,623-45,624.  Pertinent to 
this provision, the veteran in 1998 informed VA that more 
medical evidence would be provided to establish his 
pericarditis was more severe.  However, he has not provided 
this evidence or identified it.  He has not communicated with 
VA since regarding the nature of such evidence, nor has his 
attorney.  The Court has held that the "duty" to assist is 
not always a one-way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). 

In implementing the VCAA, VA provided in section 3.159(c)(1) 
that it will make reasonable efforts to help a claimant 
obtain relevant records from non-Federal-agency sources and 
relevant records in the custody of a Federal agency or 
department.  Reasonable efforts as contemplated in the 
current law were made in an effort to obtain additional 
evidence.  VA examined the veteran for both disabilities and 
obtained pertinent clinical records.  Unfortunately the 
appellant did not cooperate in providing medical evidence he 
stated that he would submit.  In fact, he changed his 
position after the August 1998 supplemental statement of the 
case when he asked that the appeal be forwarded to the Board.  
Thus there is no basis for further delay since the veteran, 
through his September 1998 statement, abandoned any intention 
to submit other records.  


Regarding the medical evidence VA provided in section 
3.159(c)(4)(i)(B) of the new regulations that a medical 
examination or opinion would be necessary when the evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, and 
establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
manifested during an applicable presumptive period.  The 
first element is met through the medical evidence that 
includes a comprehensive treatment record and medical opinion 
on the question of the severity of hemorrhoids and 
pericarditis.  Therefore, as will be explained in the 
following discussion of the merits, there is no necessity for 
another medical examination or opinion on either issue.

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issues, 
and of the reasoning for the rating determinations through 
the statement of the case and several supplemental statements 
of the case, and other correspondence pertinent to the 
current claim.  The appellant was afforded the opportunity to 
submit arguments and evidence in support of the claims.  

Thus, in light of the development completed at the RO, the 
Board finds that the relevant evidence available for an 
equitable resolution of the appellant's claims has been 
identified and obtained.  The Board finds that VA can provide 
no further assistance that would aid in substantiating the 
claims.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  See also 
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  

The Board has noted the representative in November 2001 
argued that the VCAA and precedent opinion of the VA General 
Counsel require that the Board remand the claim to the RO 
unless a favorable decision is rendered.  According to the 
Court, the VCAA is not an excuse to remand all claims.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  

See also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
holding a remand under the VCAA is not required where an 
appellant was fully notified and aware of the type of 
evidence required to substantiate a claim and no additional 
assistance would aid in further developing the claim.  Thus, 
there is no precedent to support the attorney's argument that 
the Board may not render an unfavorable decision without 
first remanding the case to the RO. 

As for evidence regarding pericarditis, contemporaneous VA 
examination conforms to the new rating criteria, and the 
veteran has not indicated that any additional evidence is 
relevant to the rating either as being as comprehensive or 
containing findings that relate to pertinent rating elements 
of either version of the rating scheme for pericarditis.  The 
rating scheme for hemorrhoids has not changed during this 
appeal and there is no argument that records crucial to the 
claim are outstanding.  The Board must point out to 
appellant's counsel that the referenced opinion of the VA 
General Counsel is not applicable to this claim.  It 
addressed the question of readjudication of finally denied 
claims as a result of the VCAA.  VAOPGCPREC 3-01.  This 
appeal stems from a claim for increase and an initial rating 
determination that are not finally denied claims as 
referenced in the cited opinion.

As stated previously, the statement of the case and several 
supplemental statements of the case advised him of evidence 
considered, applicable law and regulations and the reasoning 
for rating determinations that continued both 0 percent 
ratings, thereby complying with the intent of the new law.  
Pertinently, after the August 1998 supplemental statement of 
the case, he wrote to have his case immediately forwarded to 
the Board.  Thus, he reversed his previous standing that he 
would provide additional evidence regarding pericarditis.  In 
view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
the RO to adjudicate his appeal under the new law would only 
serve to further delay resolution of the appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).


Hemorrhoids

The principal substantive argument presented by counsel is 
that the March 1998 examination was not thorough, and thus 
violated the duty to assist since the examiner stated service 
medical records were not reviewed and did not discuss precise 
requirements for a rating increase.  According to appellant's 
attorney, the inadequacy of the 1998 examination is evidenced 
in the examiner's failure to state findings in the same 
language found in the rating schedule and in not testing for 
anemia.  Appellant argues, in essence, that this examination 
does not meet the standard of Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992) 
and Green (Victor) v. Derwinski, 1 Vet. App. 121 (1991), or 
the requirements of 38 C.F.R. § 4.2.  The Board believes the 
record complies with the legal standard.  

Initially, the Board must observe that this claim is based on 
an initial rating determination, not a claim for increase.  
Although in both instances the appellant is presumed to be 
seeking the highest schedular rating, unless clearly limiting 
the appeal to a specific incremental rating, the standard of 
review is somewhat different.   See AB v. Brown, 6 Vet. App. 
35, 38 (1993); Fenderson, 12 Vet. App. at 126.

The initial rating may be assigned or "staged" on the basis 
of facts found from a review of the evidence of record from 
the time the initial claim was filed.  Noteworthy is that in 
Fenderson the Court focused on the evidence from the time of 
filing of the original claim, several months after military 
service, without comment as to service medical records in the 
determination of the appropriate initial rating.  Further, in 
any event, the most recent examination is not always 
controlling.  Powell, 13 Vet. App. at 35.  

The appellant's attorney, focusing on the 1998 examination, 
implicitly does not argue that the initial VA examination in 
1992 is inadequate.  That examination took into account the 
veteran's history and the rating board mentioned service 
medical records.  

The service medical records were available to the examiner in 
1998 since they were a part of the record.  The fact that the 
examiner did not locate them, although original records and 
duplicates were contained in the claims file, does not render 
the initial rating invalid or otherwise render the 
examination inadequate.  The examiner, having reviewed the 
claims file, did review relevant clinical records.  See, for 
example, Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).  

The Board must remind appellant's attorney that under section 
4.2 the rating specialist interprets reports of examination 
in the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  That is precisely what the rating board did in this 
case in assigning the initial rating for hemorrhoids.  

Regarding the assertion that an examiner must provide a 
verbatim recitation of rating criteria, here again section 
4.2 is misinterpreted.  In recognizing that examiners may 
variously describe features of a disability, the rating 
specialist is responsible for interpreting reports of 
examination.  Further, in section 4.21 the findings need only 
be sufficiently characteristic to identify the disability 
from disease.  Of course the Board or VA may not rely on 
criteria wholly or almost entirely outside the rating scheme.  
Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  In this 
case VA assisted the appellant with two examinations after he 
filed his initial claim for hemorrhoids and obtained other 
relevant records.  See Dusek v. Derwinski, 2 Vet. App. 519, 
521 (1992).  The RO reasonably concluded that medical 
evidence accompanying the original claim was not adequate for 
rating purposes without an examination.  See 38 C.F.R. 
§ 3.326 regarding the rating of original claims without VA 
examination.

On the 1992 examination the laboratory reports were normal 
according to the VA examiner.  The examiner felt the history 
described very occasional episodes of pain and disability.  
The examiner described external hemorrhoids, as small and 
nonthrombosed and felt internal nodule-like areas were 
hemorrhoids.  Discharge was found to be negative for 
bleeding.  

The examiner opined that he had hemorrhoids that were not 
presently of such difficulty to cause any disability.  The 
examiner did not find any basis for his pain complaints with 
the rectal examination, although the veteran seems to assert 
otherwise.  The examiner in 1998 reported no external 
lesions, barely palpable internal hemorrhoids, no masses and 
negative guaiac and no fistulas.  No laboratory analysis was 
ordered.

The Board must conclude there is no medical evidence 
reflecting the presence of large or thrombotic hemorrhoids, 
excessive redundant tissue, persistent bleeding, or fissures 
in view of the description from two examinations several 
years apart.  In the interim there were other clinical 
records noting some bleeding, but nothing descriptive of any 
appreciable hemorrhoid disability.  There was also the 
veteran's testimony of suppository relief and bleeding only 
one week of the month.  The Board believes the objective 
findings are entitled to substantial credibility and weight.  
As he has no evidence of anemia anywhere in the record, 
including the 1992 examination, there is no necessity to test 
for it in 1998.  His testimony or written argument viewed 
with medical evidence since he filed the claim does not 
reflect a disability more nearly approximating the level 
contemplated for a compensable rating.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995), holding the Board is responsible 
to assess the credibility and weight to be given to evidence.

In addition, no evidence of persistent bleeding or any 
reference to anemia or anal fissures leads the Board to 
conclude that the current initial rating in effect is 
appropriate.  The initial examination found small external 
hemorrhoids and normal blood chemistry, and the description 
in 1998 was of barely palpable internal hemorrhoids and no 
masses.  The Board finds this evidence sufficiently describes 
a disorder no more than moderate in severity and permits a 
valid application of the rating scheme.  According to the 
record he received suppositories which suggests that his 
hemorrhoids responded to that level of treatment.  Neither 
section 4.2 nor 4.21 support the interpretation his attorney 
argues as applicable for an adequate examination.  Nor does 
the attorney cite to any case law or regulation that holds an 
examination must recite rating criteria verbatim to be 
considered adequate.  

The case law he has referred to does not support his 
argument.  Although the examiner in 1998 did not use the 
"magic words" demanded by the appellant's counsel, the 
report was descriptive enough and the term "barely 
palpable" is reasonably descriptive of small hemorrhoids.  
Collectively, the VA examiners reported findings that comport 
with the rating framework and are sufficiently descriptive to 
apply the rating scheme without prejudice to the appellant.  
See for example Jurgens v. Brown, 8 Vet. App. 197, 200 
(1995); see also Drosky v. Brown, 10 Vet. App. 251, 255 
(1997) and Massey, 7 Vet. App. at 207.

Internal or external hemorrhoids are rated noncompensable for 
mild or moderate hemorrhoids.  A 10 percent rating is 
warranted for large or thrombotic, irreducible hemorrhoids 
with excessive redundant tissue, evidencing frequent 
recurrences.  The highest rating of 20 percent is warranted 
for persistent bleeding with secondary anemia, or with 
fissures.  Here, the results from both examinations indicate 
his hemorrhoids are not large, thrombotic, or irreducible, 
and that the appellant has not been treated for anemia at any 
time.  His complaints of bleeding and pain are noted, but 
nothing in the record approximates hemorrhoids with 
persistent bleeding and secondary anemia or fissures or other 
pertinent criteria.  38 C.F.R. § 4.114, Diagnostic Code 7336 
(2001) (emphasis added). 

Although the appellant has contended greater disability, 
examination did not indicate that he suffers from anemia or 
fissures.  Such findings are not within the competence of a 
lay person.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Thus, the Board finds that the accumulated medical evidence, 
since he filed the initial claim, preponderates against the 
claim for an increased initial rating.  The Board's reliance 
upon the description of disability provided by competent 
examination cannot reasonably be viewed as unsubstantiated 
medical speculation as the veteran's attorney contends in 
light of the detail each examiner provided.  


Pericarditis

The Board notes the changes to the regulations for evaluating 
cardiovascular disorders effective in January 1998.  And 
after being reviewed and compared with the previous criteria, 
they are found to be significant as substantive change 
occurred.  The revised regulations, as finally issued 
substantively amended them.  62 Fed. Reg. 65219 et seq. 
(December 11, 1997).

The newly published criteria offer substantive revision and 
are seen as more favorable to the appellant than the rating 
provisions previously in effect and thus choosing between the 
versions is a material consideration here.  Bernard v. Brown, 
4 Vet. App. 384 (1993); see also VAOPGCPREC 3-00 (April 10, 
2000).  For example, in the preamble material that introduced 
the final regulation changes effective in January 1998, VA 
advised that the purpose of the revision was to provide 
objective, quantifiable criteria to assure more consistent 
ratings and fair evaluations.  Regarding pericarditis, VA 
explained the benefit of METs criteria from the standpoint of 
objective measurement of cardiac symptoms and the basis for 
listing criteria individually, rather than rating as valvular 
heart disease as proposed.  VA also explained the METs 
criteria for the 10 percent rating which contemplated slight 
impairment and the level of function contemplated in the 
rating.  

The Board finds that an increased rating is warranted.  
However, since the changed regulations support the rating 
increase, the law and regulations governing the appropriate 
effective date for an award of increased compensation set out 
in 38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400(o) 
must be discussed.  The rules provide that in general, the 
effective date shall be the date of claim or ascertainable 
increase if within a year preceding the date of claim.  
However, where an increase does not precede the date of 
claim, the effective date is governed by the later of the 
date that it is shown that the requirements for an increased 
evaluation are met, or the date the claim for an increased 
evaluation is received.  See, Harper v. Brown, 10 Vet. App. 
125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 135 (1993) 
and VAOPGCPREC 12-98.

Upon review of the record, the Board concludes that January 
12, 1998 is the pertinent date for the increase to a 10 
percent evaluation for pericarditis.  See Hazan v. Gober, 10 
Vet. App. 511 (1997) and Swanson v. West, 12 Vet. App. 442 
(1999).  The Court in Hazan, after discussing the application 
of estoppel in such claims, held that after a claim for 
increase is submitted, all the evidence, not just evidence 
not previously considered, must be reviewed to determine the 
appropriate effective date.  Id at 520-21.  In Swanson it was 
once again stated that consideration must be given to all the 
evidence of record, including that which predated a decision 
on the same matter, to determine when an ascertainable 
increase occurred in the rated disability.  

The essential focus must be given to the application of 
38 C.F.R. § 3.114.  The basic provisions of the regulations 
applicable to effective date determinations in original 
rating claims are consistent as they provide for an effective 
date from the later of the date of receipt of claim or when 
entitlement arose, except where otherwise provided.  

Here, the VA examination in 1998 was completed several months 
after the effective date of liberalizing regulations.  A 
rating increase can obviously be based upon the application 
of the new criteria in light of the veteran's manifestations 
on examination, in particular the exercise stress test.  He 
demonstrated leg fatigue at 10 METs and the test was stopped 
at that point.  Any doubt as to the cause of the fatigue is 
resolved in the veteran's favor and this finding more nearly 
approximates the criteria for the 10 percent evaluation under 
the new criteria.  

In addition the echocardiogram did reveal mitral valve 
thickening and tricuspid valve regurgitation which were not 
noted on the echocardiogram many years earlier.  However left 
ventricular function was normal.  In any event whether these 
findings are linked to pericarditis or another disorder is 
not material in view of the current examination, which 
supports no more than 10 percent in view of the recent 
exercise test.  




The information on file prior to the 1998 examinations shows 
no evidence of ascertainable disability since the 1970's.  
Pertinent to the current claim, as recently as November 1997, 
pericarditis was described by an examiner as asymptomatic 
after examination that included an electrocardiogram.  

Earlier chest X-ray showed normal heart size and 
configuration in 1992, and the examiner at that time found no 
sign of pericarditis, which supports the 0 percent rating 
under the criteria then in effect.  At the time he did not 
have an identifiable valvular lesion or slight, if any, 
dyspnea linked to pericarditis.  The examiner indicated he 
had nothing related to pericarditis.  38 C.F.R. §§ 4.7, 4.31.

The effective date of the liberalizing regulation was January 
12, 1998, and under the applicable regulations, there is a 
basis for an increase in the rating through the application 
of the benefit of the doubt rule.  The application was filed 
earlier than the effective date of the changed regulation, 
and obviously VA intended to give claimants the benefit of 
38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114. 

According to the explanation of the different rating scheme 
under the new criteria, there is no reasonable basis to 
dispute the liberalizing nature of the changes.  In summary, 
the veteran reopened the claim in the early 1990's.  Under 
the circumstances, applicable regulatory criteria applied to 
the evidence support a rating increase.  

Since the initial review was accomplished within a year of 
the liberalizing law, the increase would be properly based on 
the January 12, 1998 effective date of the changed 
regulations that supported the rating increase.  The revised 
criteria could not be applied earlier than the effective 
date.  See also VAOPGCPRECS 9-94 and 10-94.


The Board has discussed the merits of the claim for increase 
and the intertwined effective date issue since different 
rating criteria were effective during the appeal period, and 
the revised criteria supported the rating increase.  See 
VAOPGCPREC 3-00.  The grant addresses the appellant's 
principal argument regarding the interpretation of the stress 
test in 1998, and resolves any question about the 
interpretation of the revised rating criteria in the 
appellant's favor.  


Additional considerations

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In this case, the RO provided the provisions pertaining to 
extraschedular evaluations in the May 1998 supplemental 
statement of the case, but did not discuss them as they 
pertain to pericarditis or hemorrhoids.  In any event, the RO 
did not grant an increased evaluation on this basis, and the 
veteran has not argued for application of increased benefits 
on an extraschedular basis.  

Nor do his statements on appeal, as well as those of his 
representative, imply that extraschedular evaluation is 
sought in the spirit of the basic underlying claim for 
increased compensation benefits.  No argument was directed to 
the Court on this issue, and it could be deemed abandoned as 
the appellant's attorney presented the same brief to the 
Board in 2002.

In any event, the Board does find that the veteran would be 
prejudiced by the Board's initial consideration of this phase 
of the claim for increased compensation benefits.  VAOPGCPREC 
6-69; Bernard v. Brown, 4 Vet. App. 384 (1993).  In any 
event, the veteran is being granted an increased evaluation 
for pericarditis on a schedular basis.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash, 
supra.  Having reviewed the record, the Board finds no basis 
for further action on this question.


ORDER

Entitlement to an initial compensable disability rating for 
hemorrhoids is denied.

Entitlement to an increased disability rating of 10 percent 
for pericarditis is granted effective from January 12, 1998, 
subject to the regulations governing the payment of monetary 
awards. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

